                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                          :
SHAWN HAMPTON,                            :   CIVIL NO. 1:15-CV-898
                                          :
             Plaintiff                    :   (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
JOHN E. WETZEL, et al.,                   :
                                          :
             Defendants                   :
                                          :

                                      ORDER

      AND NOW, this 11th day of February, 2019, upon consideration of Hampton’s

motion (Doc. 58) for reconsideration pursuant to Rule 60(b) of the Federal Rules of

Civil Procedure,1 wherein he requests that the court reconsider its order dated

March 21, 2016 based on mistake and newly discovered evidence, and the court

noting that a motion based on mistake and newly discovered evidence under Rule

60(b)(1) and (b)(2) must be brought within one year after the entry of the order, see

FED. R. CIV. P. 60(c)(1), and it appearing that Hampton’s present motion was filed




      1
         Although Hampton also titled his motion as one for summary judgment, he
failed to submit a statement of material facts as required by Local Rule 56.1, and his
motion only seeks reconsideration of the court’s dismissal of several claims and
defendants. As such, the court will address the motion as one for reconsideration
under Federal Rule of Civil Procedure 60(b).
on April 23, 2018, thirteen months after the deadline had passed, it is hereby

ORDERED that the motion (Doc. 58) for reconsideration is DISMISSED as

untimely.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
